17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Tommy Lee JOHNSON, Plaintiff-Appellant,v.LOCAL AGENCY/SOMERSET COUNTY DETENTION CENTER;  WardenCharnick;  Officer Sturgis;  Oscar Rentschler,Officer;  Detention Center Mailroom,Defendants-Appellees.
No. 92-6991.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 4, 1993.Decided Feb. 23, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-1936)
Tommy Lee Johnson, appellant pro se.
Charles Samuel Fax, B. Darren Burns, Shapiro & Olander, Baltimore, MD, for appellees.
D.Md.
DISMISSED by unpublished per curiam opinion.
Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
This appeal is before the court on Appellant's untimely notice of appeal.  An untimely notice of appeal does not invoke this Court's appellate jurisdiction.  Consequently, we dismiss the appeal.


2
The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4. These periods are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to civil actions have thirty days to file notices of appeal from judgments or final orders.  Fed. R.App. P. 4(a)(1).  For excusable neglect or good cause, the district court may extend the filing period an additional thirty days.  Fed. R.App. P. 4(a)(5).  Although the district court granted Johnson an extension of time pursuant to Fed.  R.App. P. 4(a)(6) based on Johnson's late receipt of the court's order granting summary judgment, this extension was erroneously granted since Johnson did not move for an extension within seven days of July 20, the day Johnson states he received the court's order, as required by Rule 4(a)(6).


3
Appellant's failure to file a timely notice of appeal1 or to obtain a proper extension of the appeal period leaves this Court without jurisdiction to consider the merits of Appellant's appeal.  We therefore grant Appellee's motion and dismiss the appeal.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



1
 For the purposes of this appeal we assume that the date Appellant wrote on the notice of appeal is the earliest date it would have been submitted to prison authorities.   See Houston v. Lack, 487 U.S. 266 (1988)


2
 We deny Johnson's motion for appointment of counsel